Citation Nr: 1113986	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1998 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claims of entitlement to service connection for disorders of the lumbar spine and the left hip.

In August 2010, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Review of the appellant's VA treatment records reveals that he was seen at the Boise VA Medical Center (VAMC) in March 2010; the associated note indicates that the appellant had previously been seen at the Reno VAMC.  However, no post-service medical treatment records from the Reno VAMC are currently in the claims file.  In addition, it does not appear that the records from the Boise VAMC are complete.  For example, there are references to computerized problem lists in clinic notes, but no such computerized problem lists are of record.  The March 2010 clinic note also indicates that the appellant had been treated in September 2009, but the evidence of record goes from February 2006 to August 2009, and then skips to March 2010.  Furthermore, both VA clinic notes and the report of the February 2009 VA medical examination refer to X-ray examination reports, but none of those reports are included in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's VA treatment records from any facility where he has been treated, included Boise and Reno, should be obtained and associated with the claims file.  These records should include computerized problem lists, medication lists, clinic notes, nurses' notes, physician's notes, progress notes, physical therapy notes, imaging reports and all other information.

The appellant testified at his August 2010 videoconference hearing that he began experiencing back problems in service around the end of 2001, in that he had pain in his back every day.  He also testified that his back now hurts every day and that his mobility has lessened every year since he was discharged from service.  The appellant stated that he had received injections in the left hip in service and that he has continued to experience problems with his left hip.  His VA treatment records include references to dislocation of the left hip.

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his orthopedic symptoms, including low back and left hip pain and limitation of motion.

Thus, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was in service that have continued to the present.  The appellant has presented testimony and written statements to that effect.  In addition, there is in-service medical evidence showing that the appellant suffered a fractured pelvis in a motor vehicle accident (for which he is service connected).  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that VA medical opinions should be obtained on remand.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service- connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  There is no indication that the RO considered any application of the Allen decision to the question of whether any one of the appellant's service-connected disabilities is the etiologic cause of any of his other orthopedic pathology.  Further development of the medical evidence relating to secondary service connection is necessary, and adjudication on this basis is therefore indicated.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any lumbar spine or left hip condition since 2006.  After securing the necessary release(s), obtain any such records that have not been previously secured.

In particular, all treatment records from the VAMC in Boise and the VAMC in Reno must be obtained.  These records should include computerized problem lists, current diagnoses, medication lists, clinic notes, nurses' notes, physicians' notes, progress notes, physical therapy notes, imaging reports and all other information.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any additional evidence identified by the appellant, schedule an examination by a physician who specializes in orthopedics/orthopedic surgery to determine the nature, extent, onset date and etiology of the appellant's claimed thoracolumbar spine and left hip pathology.  The claims file must be made available to and reviewed by the examiner; the examiner must state that said review was accomplished.  Any testing deemed necessary, such as X-rays or other imaging studies, should be performed.

The examiner should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any thoracolumbar spine or left hip disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic thoracolumbar pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed spine disorder, that any of the Veteran's claimed pathology had its onset during his military service from July 1998 to September 2006?  The examiner must discuss the clinical significance of the Veteran's treatment for a fractured pelvis and lacerated spleen in service and particularly in relation to his current complaints and all radiographic/imaging results.

(c)  Does the Veteran currently have any chronic left hip pathology?  If so, list each diagnosis.  Is there any relationship between the claimed left hip condition and the claimed thoracolumbar spine condition?  

(d)  What is the likelihood, based on what is medically known about any such diagnosed hip disorder, that any of the Veteran's claimed left hip pathology had its onset during his military service from July 1998 to September 2006?  The examiner must discuss the clinical significance of the Veteran's treatment for a fractured pelvis and lacerated spleen in service and particularly in relation to his current complaints and all radiographic/imaging results.

(e)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in September 2006.

(f)  If the onset of any of the claimed conditions was not during the Veteran's active service from July 1998 to September 2006, is any portion of the Veteran's current claimed pathology which is causally or etiologically related to any one of his service-connected disabilities (status post spleen laceration; residuals of a left pubic ramus fracture; and ingrown right toenail), including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed thoracolumbar spine and left hip disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examining physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examining physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

7.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

